COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-229-CV





IN RE BANC OF AMERICA INVESTMENT SERVICES,	RELATORS

INC., MICHAEL DEGOLIER, AND TERRY JOHNSON



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and motion for temporary relief are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:	LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.



WALKER, J. would request a response and grant temporary relief.



DELIVERED: July 23, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.